 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 1 of 35
2a CNUtMD

REECE:
SDNY Pre VED

SE OFFice
2020 SEP 30° aM ig. 4

EXHIBITS A1-A3

 
 

 

 

ati n Development (HPD), 4 Thank you for your:
gsistance V this client). if there IS. any: other i information

ed'pl ase feel free to contact me.

oop, Wards. sand wy 1028 (office 24) ms

Ext #6532

 
 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 3 of 35

Breaking Ground/Waterline Square
330 West 42nd Street, 14th Floor
New York, NY 10036

6/10/2019

Abraham Gross
40 West 77st
10C
New York, NY 10024

Re: Waterline Square
675 West 59th Street | 400 West 615¢ Street | 645 West 59th Street
New York, NY, 10023
Log #: 5695

Dear Applicant:

We received your application for residency in the project indicated above. Based on the
guidelines for eligibility for this project, your application has been rejected for the following
reason(s}:

1. Upon complete review, your income and/or household size does not meet
the

guidelines. See attached income eligibility chart.
Your household income:

Your household size:

 

 

z. Your income does not demonstrate a continuing need.
Assets
Property Ownership
Gift Income
Other:
3. Criminal background check:
__X__ 4. Your application and/or documentation has been found to include
inconsistent

information.

 

5. Failure to schedule an eligibility appointment or failure to attend a
scheduled and
confirmed appointment.

 

ENGLISH REJECTION NOTICE

 

 

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 4 of 35

Breaking Ground/Waterline Square
330 West 42nd Street, 14" Floor

New York, NY 10036

Date: 7/3/19

Abraham Gross

40 West 77" Street
Apt 10C

New York, NY 10024

Re: Waterline Square
675 West 59" Street | 400 West 61" Street | 645 West 59" Street
New York, NY, 10023
Log #:__5695

Dear Applicant:

We received your appeal of the rejection of your application for residency in the project indicated
above. We have conducted an additional review of your application with the new information you
provided. Unfortunately, based on the guidelines for eligibility for this project, your application has been

rejected for the following reason(s):

 

 

oH

x 1, Your income and/or household size does not meet the guidelines.
See attached income eligibility chart.

Your household income: $16,379.58

Your household size: 2

 

I oo. Extreme,Reach: $498. 65/6 = $83.10833 X,12,= $997.30 |
: Net from Self-employment: 52,627.66

 

 

  
 

 

 

 
  

 

 

income for at least 6 months was not

 

 

provided)
__ 2. Your income does not demonstrate a continuing need.
[| Assets

L] Property Ownership
L] Gift Income
Li Other:

 

3. Criminal background check:

 

ENGLISH APPEAL REJECTION NOTICE

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 5 of 35

 

 

x 4, Your application and/or documentation has been found to include inconsistent
information.
In your appeal letter you indicated that you receive 10,000 in gift income with no
proof of said income being received and a letter was provided during the processing of
your application that indicates a total of 1,000 monthly in gift income which equals to
12,000 not 10,000. The letter does not appear properly signed by the gift giver and it is
not notarized in addition to no substantial evidence to prove that you are in receipt of
this income for at least 6 months. Information being provided is inconsistent.

 

5. You do not meet the definition of a household established by the Agencies. Therefore,
' you do not qualify for this program.

 

 

 

6. Your appeal and/or supporting documents were not submitted within the appeal
period of 10 business days.

7. Failure to submit documentation by the deadline or failure to submit sufficient or
complete documentation.

 

8. Credit and housing court history*
L] For-cause eviction(s) within last 12 months. Case index #:
[] Bankruptcy filed within last 12 months

L | Delinquencies, collections, money judgments, and liens exceed $5,000

Please note that the City of New York has established Financial Empowerment
Centers that offer free counseling to help you in improving your credit. A counselor
can also help you deal with your debt and debt collectors and how to save for your
monthly rent. We encourage you to call 311 to make a free appointment with a
counselor so that you are better prepared for future housing lotteries.

9. Other:

 

 

If you believe your appeal has been rejected in error, you may submit a complaint to the agency
indicated at the bottom of the page, in writing, within five (5} business days of the postmark date of this
letter.

ENGLISH APPEAL REJECTION NOTICE 2 ey
U
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 6 of 35

Department of |
Housing Preservation
& Development
nyc.gov/hpd

Office of Asset & Property
Management

Division of Housing Opportunity &
Program Services

100 Gold Street

New York, N.Y. 10038

LOUISE CARROLL
Commissioner

EVATRIMBLE —

Executive Deputy Commissioner
A, A. HENDRICKSON

Deputy Commissioner

MARGARET BROWN
Associate Commissioner

July 9, 2019

Abraham Gross

40 West 77" Streat
Apt 10C

New York, NY 10024

Re: Waterline Square, Lop #5695
Dear Abraham Gross:

This letter is in response to the correspondence you filed with the City of New York Department of Housing
Preservation and Development (HPD) regarding your application to: Waterline Square, which is a privately-
owned development located in Manhattan. The lottery and lease up process for the affordable units are
monitared hy HPD,

Please be advised that tenant selection is the responsibility of the building owners and managing agents. As the
supervising agency, HPD reviews requests by applicants to determine if there are any grounds to question or
intervene in (heir decision using the information that was available to either (he building owner or managing
agent at the time of an applicant's submission.

HPD requested your file from management and reviewed it in ils entirety, The primary reason for your rejection
was that your household did nol meet the minimum income required,

An applicant may have a combination of wages and self-employment income. Such applicants may also have
sporadic unemployment income, Their income should be evaluated similarly to the instructions outlined in the
self-employment seclion; however, the evaluation will include boih W2 wages and self-employment income.

For applicants with “combination income,” the most recent two years of tax returns should he reviewed and
evaluated (page 52).

Honseholds receiving gift income exceeding $10,000/year ore not eligible unless they would be income-eligible
with or without the gift income (page 58).

 

 

Based on your file, your 2017 Historical Income is Wages $9,565+ your 2018 Historical Income is Wages
$18,685+ SelfEmployment $0 + Unemployment Insurance $2,600= $30,850 /2= $15,425

 

 

Your gift income is $1,000 x 2= $12,000 and it exceeds (he maxiauun gift income allowed.

 

 

The minimum income for a single household at 60%AMI is $37,578

Based on the above information, HPD finds no grounds to interfere in the decision regarding your application
for this project.

Please review our Marketing Handbook: http://www |nye-vovfassetyhpd/downlonds/df/develoners/markelin :-
handboek.pdf

In the case that on applicant's income changes after the eligibility appointment (for reasons other than change in
household composition and such change impucts their eligibility for the unit for which hey are in process, the
Marketing Agent will net reconsider (he application unless the change is duc to an ¢xtenuating circumstance
(page 42),

All of the applicants to this and similar developments are held to the some standards and subject to the same
income calculation criteria,

Thank you for your continued interest in our programs, and we wish you the beat quccess in your apartment
search.

Sincerely,

 

Marketing and Affordability Oversight Program

co Printed on paper coniaining 30% post-consumer material.

 

 

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 7 of 35

  

"SUPREME. court OF THE STATE OF NEW YORK,
APPELLATE. DIVISION: FIRST DEPARTMENT

      
 

 

 

AFFIRMATION IN. -
oe SS) GPROSITION-TO 00
a | PETITIONER'S MOTION
Petitioner-Appeliants | FOR A MANDATORY
PRELIMINARY.
INJUNCTION -

        

 

      
   
 

 

 
 
 

 

 

 

Index No: 101081/2019: -

 

 

 

 

 

 

 

 
 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 8 of 35

Nominee LLC and ‘ReB4 Alfordable Luc (cotecivety “ROR, t

 

e owner: of the subject co

 
 

   
  
 
   
 

 

on nimum of three (3). op as
‘commence = ‘occupancy ae

 

 

 

preement Inelusionary Housing Program

 

- exhibit to the Regulatory

 

 

for insuring that each

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 10 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 11 of 35 |

 

EXHIBITS B
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 12 of 35

Marketing Handbook

Policies and Procedures for Resident Selection and Occupancy
January 2020

NVG

Department of
Housing Preservation
& Development

  

EI

NYC
Housing
Connect

NYC@IBHDC

NEW YORK CITY
HOUSING DEVELOPMENT
CORPORATION
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 13 of 35

 

MARKETING HANDBOOK, SECTION 4: OUTLINE OF PROCEDURES
4-4: Applicant Evaluation and Resident Selection

b. In the case that multiple applications are received for any single
person, all applications for that applicant must be found ineligible.

Duplicate applications

a. A “duplicate application” is defined as the appearance of any single
person across two or more applications for any given project, where
the same household members are present and all other information
is the same.

b. Upon receipt of duplicate applications, the Marketing Agent will not
find the applicant ineligible, but will consider only the application
with the highest log number (lowest chance of being selected).

Applicants to rental projects may not be found ineligible or be rejected
solely on the basis that the applicant receives Section 8 assistance or
other qualifying government rental subsidy.

The Developer and the Developer’s family members, employees,
agents, and employees of agents are prohibited from seeking or
obtaining an affordable unit in the Project at any time, regardless of

their position with the firm. This applies to the following parties:

a. Any person holding an equity interest in the developer or any agent
of the Developer;

b. Any director, officer, member or employee of the Developer or of
any agent of the developer:

The spouse of any such person;

Any of their respective siblings, parents, grandparents, children, or
grandchildren; or

e, Their respective spouses.

Employees of HDC are prohibited from seeking a unit in any project in
which HDC is involved.

Employees of HPD may not seek units in buildings that have been
involved in HPD programs or projects in the last three years if the
employee either {i) works in the division which administers such HPD
program or project, (ii) works in the Marketing Unit, (iii) is or was involved
in decisions concerning such HPD program or project, or (iv) seeks,
obtains, or purchases the housing through a process that is different in
any way from the process through which members of the general public
seek, obtain, or purchase such housing. Any HPD employee who is invited
to confirm their eligibility for a lottery project must consult with the
agency's Office of Legal Affairs to determine whether the City Charter,
HPD policies or orders, or any other law or rule regarding conflicts of
interest prohibits such employee from leasing or purchasing the apartment
or home. The employee will be required to submit a statement from HPD
that receiving such unit does not present a conflict of interest.

Page 23 of 68 aDeweened

 
 

 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 14 of 35

 

 

 

From: Pell, Shatara (HPD) <PellS@hpd_nyc.gov>

Sent: Monday, July 8, 2019 11;05:20 AM

To: Teresa Palmieri; Dormi, Nidia (HPD); Vanessa Cucurullo; Stephanie Labarta; Sasha Williams; Jon Lee
Cc: Mombrun, Gabriel (HPD); Morgan, Monica (HPD); Hernandez, Victor (HPD); Lugo, Edwin {HPD)
Subject: RE: waterline Square | io»

HI feresa,

This file is out of order with skewed documents. The way this file was sent is completely tossed around and
unprofessional and It needs to be resent in a decent order. I’m reatly confused, does Breaking Ground review the files
they send to us?

Thank You,

Shatara Pell {Deputy Director | Marketing-and Affordability Oversight Program
NYC Deparment of Housing Freseryation & Development
212-843-6211

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 15 of 35

 

 

Gg @ httes://ww' nyc.gov/assets/doi/dawnloads/pat/pr7agarcia_?2409.0df aoe

«- . Aulomalic Zoom +

 

ROSE GILL HEARN, Commissioner of the New York City Department of Investigation ("DOI"), announced today the
arrest of DIANE GARCIA on charges of failing to report income on recertification forms submitted to the City Department of
Housing Preservation and Development (“HPD”) to obtain approximately $10,816 in housing subsidies she was not entitled to
receive. The office of New York County District Attorney Robert M. Morgenthau is prosecuting the case.

GARCIA, 61, of Manhattan, has been charged with Grand Larceny in the Third degree, a class D felony, and Offering a
False Instrument for Filing in the First Degree, a class E felony. Upon conviction, a class D felony is punishable by up to seven
years in prison and a class E felony by up to four years in prison.

BOI Commissioner Rose Gill Hearn said, “Individuals seeking housing subsidies with the City should know that
concealing their income will only result in arrest and prosecution. Today's arrest is part of DOl’s angoing commitment to root out
housing fraud and preserve taxpayer funds.”

DO! began its investigation after it was notified by HPD about irregularities regarding GARCIA’s applications with HPD.

According to the criminal complaint, between July 2006 and August 2008, GARCIA was receiving housing assistance
subsidies through HPD. DOl’s investigation found that GARCIA failed to repart to HPD the income she earned from working at a
mental health not-for profit in 2006 and 2007. Because that income was not included in documents submitted to HPD, GARCIA
received approximately $10,816 in housing assistance subsidies she was not entitled to receive.

In separate cases last week, DOI arrested three individuals on charges of fraudulently obtaining housing subsidies they
were not entitlad to receive. DOI's press release on that matter can be found at the following link:
http://www. nye.gov/htmi/doi/pdf/pr7Onychafraud_ 71609.pdt.

DO! Commissioner Rose Gill Hearn thanked HPD Commissioner Rafael Cestero and New York County District Attorney
Rebert M. Morgenthau and their staffs for their assistance on this investigation.

 

 

The investigation was conducted by the Office of Inspector General for HPD, including Investigator Gabriel Mombrun,
under the supervision of HPD Inspector General Peter L. Zanolin. ye

 

 

Assistant District Attorney George Bronner with the office of New York County District Attorney has been aSyigned to
prosecute the case.

A neiminal namnlnin§ in an sasu|astan A rnfnanelant ie arene innsaant cmd] wea ails

 
 

 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 16 of 35

Detailed Document Information

DOCUMENT 1D 2011104100148001 “GREN: |

#ofPAGES: -. 1 REEL- “PAGE! -

DOC. TYPE: BOTH RPTT AND FILE NUMBER:

RETT

DOCG, DATE: 40772014 RECORDED / FILED:

DOC. AMOUNT: $275 458.00 BOROUGH:

% TRANSFERRED: 100% an RPTT #:
MESSAGE MPA

PARTNERSHIP HOUSING
FUND co, 450 SEVENTH AVENUE SUITE 2401

GAGRIEL 212 SOUTH OXFORD STREET UNIT 6F

Selpciing & nelp opuon wil open few window

 

Current Search Criterla:

 

 

. Document IB: 2011101190146001

 

 

“2011000367869
NIANIA

WA
10/18/2011 12:57:58 PM

MANHATTAN
NIA

NEW YORK

BROOKLYN

COLLATERAL:
EXPIRATION DATE:

ASSESSMENT DATE;

SLID:

MAP SEQUENCE #:

N/A

NAS

NiA,

N/A

N/A

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 17 of 35

 

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes 1m the event

of any conflict with the rest of the document. 2011101100146001001EB066

NYC DEPARTMENT OF FINANCE |
Sace |

 

 

RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 1

 

Document ID: 2011101100146001 Document Date: 10-07-2011 Preparation Date: 10-11-2011
Document Type: BOTH RPTT AND RETT
Document Page Count: 0

 

PRESENTER: RETURN TO:

HIRSCHEN SINGER & EPSTEIN LLP HIRSCHEN SINGER & EPSTEIN LLP
902 BROADWAY 902 BROADWAY

13TH FLOOR 13TH FLOGR

NEW YORK, NY 10010 NEW YORK, NY 10010

212-819-1130 212-819-1130.

ts @hirschensinger.com rs @hirschensinger.com

 

 

PROPERTY DATA
Borough Block Lot Dnit Address
BROOKLYN 2004 1003 EntireLot 3 212 SOUTH OXFORD STREET
Property Type: SINGLE RESIDENTIAL COOP UNIT

 

CROSS REFERENCE DATA

 

 

CREFN or Document IDs sSYear____ Reel __ Page sor: -File Number
PARTIES

GRANTOR/SELLER: GRANTEE/BUYER:

NYC PARTNERSHIP HOUSING DEVELOPMENT GABRIEL MOMBRUN

FUND CO, INC, 212 SOUTH OXFORD STREET, UNIT 5F

450 SEVENTH AVENUE, SUITE 2401 BROOKLYN, NY 11217

NEW YORK, NY 10123

 

 

 

FEES AND TAXES

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

Mortgage Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: |$ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): § 0,00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 1,102.00
Spec (Additional); | § 0.00 RECORDED OR FILED IN THE OFFICE
TASF: § 0,00 ; aaa OF THE CITY REGISTER OF THE
MTA: § 0.00 SEs, CITY OF NEW YORK
NYCTA: § 6.00 feo eid: we = Recorded/Filed 10-18-2011 12:57
Additional MRT: [$ 0.00 City Register File No.(CREN):
TOTAL: $ 0.00 2011000367869
Recording Fee: $ 0.00
Affidavit Fee: 5 0.00

 

  

 

 

 

City Register Official Signature

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 18 of 35

 

 

Gurranl eventa
Random anicle
Donate to Wikipedia
Wikipedia slore

{nteracilon

Halp

About Wikipedia
Gommuuity portal
Recent changes
Contact page

Tools

What links hete
Related changes ©
Upload fle
Special pages
Permanant link
Page intennallon
Wikidata item
Clie this page

In other projects

Wikimedia Commong

Print/export

iO @ ittvs:/en.wikipedia.org/wiki/The, Hub, (asitding} ia

28

 

 

The Hub (building)

kn O08 @

 

 

From Wikipedia, the frae encyclopedia

The Hub, also known as 333 Schermerhorn Street, is a 610-foot, 55-floor skyscraper in the
Downtown Brooklyn neighborhood of Brooklyn, New York City!) The buttding contains
754 apartments, four high-rise elevators and three mid-rise elevators. !4)

The Hub was the tallest building in Brooklyn when it topped out In December 2015,°! passing
previous record-halder, AVA DoBro, until Jt was passed in turn by Brooklyn Point, within the
City Point complex, in April 2019.18]

  

Contents [hide] |
Gallary
See also
References

 

External links

Gallery [edit]

 

 

 

  

 

 

Coordinaics: iw 40.607290°N 73.081168

bee The hub eee esti ese

&

  

 
 

 

 

 

SHARES

 

oi _ ;
‘0080006

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 19 of 35

 

 

 

Live in Brooklyn’ s tallest tower for $833/month,
lottery launching for 150 units at 333 Schermerhorn

POSTED ON THU, OCTOBER 13, 2016 BY DANA SCHULZ

 

 

 

 

 

Uv ! a https: ihn, Ssatt comilive-! in~ cbrooklyns-talles t-tower-for- 833 month- —tettery- jauinching-for-150- Lud

 

‘sqft. My SOFT HOUSE TOURS WHERE | WORK we GUIDES ~THE URBAN LENS CELEBRITIES ARCHITECT

|

5

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 20 of 35

 

) https://www.6saft.com/live-in-brocklyns-tallast-tower-for-833month-lottery-launching-for-1!

 

t- MY SQFTHOUSE TOURS WHEREIWORK NYC GUIDES. THE URBAN LENS. CELEBRITIES ARC

 

 

 

 

 

 

 

 

UnitSize | 2. Monthly Rent Units Avall-able House-hold Size Annual Household Income
oO Minimum — Maximum
o
_ Studio. Ee $833 46°. - | [4 parson . [$28,898 - $38,100
3 2 1 parson $32,058 - $38,400
dbedroom | $895 as +
“BE 2 paopla $32,058 - $43,500
gS . . '°{2paople . -. . > /$38,609- $43,500.
-2bedroom | se soe ghee SP ge fa people, ~~” [$38,603 - $48,960
3 : . [a people. $38,503 - $64,380 —

 

 

 

 

 

 

 

 

Designed by Dattner Architects, The Hub has a 42,000-square-foot retail base that extends
across the streetfront, and the residential tower is rhythmically stacked to emphasize its
verticality. Amenities, for which residents in the affordable units may have to pay an
additional fee, include a landscaped outdoor terrace with sun deck, poll, fitness center with

yoga studio, dog run, grilling terrace, children’s playroom, and bike storage for every unit.

Qualifying New Yorkers can apply for the affordable units at 333 Schermerhorn Street
starting tomorrow, October 14 until December 15, 2016. Residents of Brooklyn Community
Board 2 will be given preference for 50 percent of the units. Complete details on how to
apply are available here (pdf). Questions regarding this offer must be referred to NYC's
Housing Connect department by dialing 311.

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 21 of 35

 

OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page
will control for indexing purposes in the event

of any conflict with the rest of the document. 9015012101186008001E1 FAA
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 53

Document ID: 2015012101186008 Document Date: 12-30-2014 Preparation Date: 01-27-2015

Document Type: AGREEMENT
Document Page Count: 52

NYC DEPARTMENT OF FINANCE

 

 

 

 

 

PRESENTER: RETURN TO:

TO BE PICKED UP BY COMMONWEALTH TO BE PICKED UP BY COMMONWEALTH
COMMONWEALTH LAND TITLE INSURANCE CO. COMMONWEALTH LAND TITLE INSURANCE CO,
140 EAST 45TH STREET, 22ND FLOOR 140 EAST 45TH STREET, 22ND FLOOR

NEW YORK, NY 10017 NEW YORK, NY 10017

212-949-0100 212-949-0100

ROSEMARIE. TREPPIEDI@FNF.COM/ny1 40055

 

 

PROPERTY DATA
Borough Block Lot Unit Address
BROOKLYN 167 13. Entire Lot 333 SCHERMERHORN STREET

Property Type: COMMERCIAL REAL ESTATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CREN or DocumentID or Year Reel Page or File Number
PARTIES
PARTY 1: PARTY 2:
HUB ASSOCIATES, LLC THE CITY OF NEW YORK
C/O STEINER NYC, LLC, 15 WASHINGTON AVENUE [DEPARTMENT OF HOUSING PRESERVATION AND :
BROOKLYN, NY 11205 DEVELOPMENT, 100 GOLD STREET
NEW YORK, NY 10038 |
FEES AND TAXES !
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): § 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional): | $ 0.00 RECORDED OR FILED IN THE OFFICE
TASE: $ 0.00 =, OF THE CITY REGISTER OF THE
MTA: $ 0.00 Sn)
- yy CITY OF NEW YORK
NYCTA: $ 0.00 ihe OR : .
— “A ecorded/Filed 02-05-2015 11:51
Additional MRT: | $ 0.00 Ci . ‘ .
ity Register File No.(CRFN): ;
TOTAL: $ 0.00 2015000040296
Recording Fee: $ 297.00 a
Affidavit Fee: $ 0.00
City Register Official Signature

 

 
 

 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 22 of 35

 

TH Agreement - R10 and Designated Areas (The HUB)

 

REGULATORY AGREEMENT

 

 

BETWEEN
THE CITY OF NEW YORK
AND
HUB ASSOCIATES, LLC

 

 

Block(s) ' Lot(s) Address(es)
167 13 333 Schermerhorn Street

County: Kings

 

RECORD AND RETURN TO:

Dorka Pinnix

Department of Housing Preservation
and Development

Office of Legal Affairs

100 Gold Street, Room 588

New York, NY 10038

 

 

 

4]

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 23 of 35

The HUB IH Agreement - R10 and Designated Areas

REGULATORY AGREEMENT

AGREEMENT made this 30 day of December, 2014, between HUB ASSOCIATES, LLC, a
limited liability company formed pursuant to the laws of the State of New York, ("Applicant'’),
having an office at c/o Steiner NYC, LLC, 15 Washington Avenue, Brooklyn, New York 11205,
and the CITY OF NEW YORK (the "City"), a municipal corporation acting by and through its
DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT (“Department”), having
an office at 100 Gold Street, New York, NY 10038.

WHEREAS, Applicant is owner in fee simple of the premises located in the County of Kings,
City and State of New York, known as and by the street address 333 Schermerhorn Street,
identified as Block 167, Lot 13 on the Tax Map of the City (as improved pursuant to this
Regulatory Agreement}, (the “Premises”), more particularly described in Exhibit A attached
hereto and made a part hereof, and intends to construct improvements on such Premises,
which improvements will constitute Affordable Housing within the meaning of Section 23-911 of
the New York City Zoning Resolution (the “Resolution”) and the inclusionary Housing Program
Guidelines (the “Guidelines") (the Guidelines and Resolution are collectively referred to as the
“Program’); and

WHEREAS, the Department has been duly authorized to administer the Program, including the
execution of a Regulatory Agreement between the Department and Applicant for Floor Area
Compensation under the Program (the "Agreement"}; and

WHEREAS, Applicant has filed with the Department an Affordable Housing Plan (the “Plan’}
pursuant to Section 23-961(d) of the Resolution, attached hereto and made a part hereof as
Exhibit B (the "Plan”), and the Department has evaluated and approved the Plan as such terms
and requirements of the Plan are reflected in this Agreement; and

WHEREAS, Applicant intends to provide Low Income Floor Area (as defined in Section 23-911
of the Resolution (the "Affordable Housing Units") to be affordable to and occupied by families
having less than or equal to the Low income Limit in order to enable one cr more new multiple
dwellings (the “Compensated Development(s)”), to be eligible under the Program for Floor Area
Compensation pursuant to Section 23-951 (R10) or Section 23-952 (Inclusionary Housing
designated areas) of the Resolution; and

WHEREAS, the parties hereto wish fo enter into this Agreement to set forth the rights and
obligations hereunder;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is hereby agreed as follows:

1. Capitalized terms not specifically defined herein shall have the meaning set forth in the
Program.
2. Applicant will create, through new construction, One Hundred and Three (103)

Affordable Housing Units pursuant to the building plans submitted to and approved by
fhe Department ("Building Plans"), for the building to be located at the Premises (the

 

 

 

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 24 of 35

 

 

IH Agreement - R10 and Designated Areas (The HUB}

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first

set forth above.
DEPARTMENT OF HOUSING PRESERVATION AND
DEVELOPMENT OF THE CITY OF NEW YORK

By:

 

Louise Carroll = ~~--.
Assistant Commissioner, Inclusionary Housing

HUB ASSOCIATES, LLC

By: |
Douglas GC. Steiner
Authorized Signatory

APPROVED AS TO
FORM BY STANDARD
TYPE OF CLASS FOR USE
UNTIL April 30, 2015

‘sf Howard Friedman
Howard Friedman
Acting Corporation Counsel

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 25 of 35

 

 

The Hub - 333 Schermerhorn
333 Schermerhorn, Brooklyn, NY

  
 

 

 

 

 

 

 

Unit Summary Floor # Floor # Apt# | #Bdrms | Net Sq. Ft.
{# Bdrms Units 36 36M 1 581
0 Bdrm 33 35 35M 1 581
4 Bdrm 51 34 34 M 1 581
2 Bdrm 49 33 33M { 581
Total 103 32 32 M | 581

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 26 of 35

 

 

  

mlolslalolwelofojololmloloj[m]=lolmjofolafolmsJalofalojmfol/olalol[m}]=]olalolm]ajo

   

“APSO Pm] pm] wo ym | co to co

 

Exhibit C- Continued

 

 

 

 

ne reer i be haere mr TAM senses ,
 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 27 of 35

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instruament.The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

2019100201121041001E4E8B

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 2

 

Document ID: 2019100201121041
Document Type: FEDERAL LIEN-IRS
Document Page Count: ]

Document Date: 09-26-2019 Preparation Date: 10-08-2019

Federal Lien Serial Number:3 83587519

 

PRESENTER:

INTERNAL REVENUE SERVICE
135 HIGH STREET, STOP 155
HARTFORD, CT 06103

800-913-6050
ACRIS_LIENS@FINANCE.NYC.GOV

RETURN TO:

INTERNAL REVENUE SERVICE
CINCINNATI IRS CAMPUS

P.O. BOX 145595

CINCINNATI, OH 45250-5595

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

   

PROPERTY DATA
Borough Bleck Lot Unit Address
Property Type:
CROSS REFERENCE DATA
CRFN er = DocumentID oF Year Reel Page or File Number
PARTIES
DEBTOR: SECURED PARTY:
GABRIEL MOMBRUN INTERNAL REVENUE SERVICE
333 SCHERMERHORN ST APT 12M 135 HIGH STREET, STOP 155
BROOKLYN, NY 11217-1477 . HARTFORD, CT 06103
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 9.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
ae : 0.00 , tt, OF THE CITY REGISTER OF THE
co 0.00 % CITY OF NEW YORK
NYCTA: $ 0.00 , -
— Recorded/Filed 10-08-2019 14:58
Additional MRT: | $ 0.00 ;
City Register File No.(CRFN):
TOTAL: 13 0.09 2019000326281
Recording Fee: $ EXEMPT ; Af
Affidavit Fee: $ 0.00 (uf
City Register Official Signature

 

 

 

 

 
Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 28 of 35

 

 

 

18332

Department of the Treasury - Internal Revenue Service
Form 668 (¥){c} + ae
(Rev. February 2004) Notice of Federal Tax Lien

 

 

Area: Serial Nurnber For Optional Use by Recording Cftlce

SMALL BUSINESS/SELF EMPLOYED AREA #1

Lien Unit Phone: (800} 829-3903 383587519
As provided by section 6321, 6322, and 6323 of the Internal Revenue
Code, we are giving a notice that taxes (including interest and penalties)
have been assessed against the following-named taxpayer. We have made
a demand for payment of this liability, but te remalns unpald. Therefore,
there ts a lien In favor of the United States on all property and rights to
property belonging to this taxpayer for the amount of these taxes, and
additional penalties, interest, and costs that may accrue.

Name of Taxpayer GABRIEL MOMBRUN

 

 

 

 

Residence 333 SCHERMERHORN ST APT 12M
BROOKLYN, NY 11217-1477 +t

IMPORTANT RELEASE INFORMATION: For each assessment listed below,
unless notice of the lien is refiled by the date given In column (e), this notice shall,
on the day following such date, operate as a certificate of release as defined
in IRC 6325(a).

 

  
 

   
   
   
   
   

 

 

 

Tax Period Date of Last Day for Unpald Balance
Kind of Tax Ending Identifying Number | Assessment Refiling of Assessment
(a) (b) (c} (d) (e) (f
1040 |12/31/2015] *xX-xXX-9521 |04/23/2018| 05/23/2028 117771.22

 

 

 

 

 

 

Place of Filing '
Register’'s Office
Kings County Total |$ 117771.22
Brooklyn, NY 11201 .

 

This notice was prepared and signed at MANHATTAN, NY , on this,

26th day of September 2019

 

 

 

 

the
] Ti .
re ' itla
Stgnaty Lb Ch. Cemy ACS SBSE 21-00-0008
for 5S. MCGUIGAN (800) 829-3903
(NOTE: Certificate of offtcer authorized by law to take acknowledgment is not essential to the validity of Notice of Federal Tax lien
Rev, Rul. 71-466, 1971 - 2.C,B, 409} Form 668(¥){c) (Rav. 2-2004)

Part 1 - Kepe By Recording Office CAT. NO 60025%

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 29 of 35

@ ADDRESS & PROPERTY HISTORY

OB ”
OCTOBER 2017 - MARCH 2020 There are 3 Property Records associated
212 S Oxford St Apt 5f with Gabriel, which may include:

Brooklyn, NY 11217

DECEMBER zor Peanuan 2020
333 Schermerhorn St Apt 12m

Brooklyn, NY 17217

 

 

 

 

APRIL 1997 - APRIL 2012
1329 E 36th St
Brooklyn, NY 11234

DETAILS >

 

 
 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 30 of 35

EXHIBITS C

 

 
 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 31 of 35.

 

 

uawdopead
Puy LONeAsasaty gujsnoH JO Juawyiedaq] AID yO, Mah JE USS Ag Algepsayy puy Suga ep lO sopen qa an ger iq.
AN ‘UADJOOg “SUGEIOT SNOT gal
AN xUosg ‘any uewOSOTBPOTOT [AN HOA MON "2p adv IS UID TST AN MOA MON ‘UST 3VIS IEEE MST “Sassouppy v <{-——
WDD GOUEAD) y agaee ed JODIA OD ORG) a ae IA s|IEUI a
ZEOS-6CE-9P9 L9TS-Z6E-OTL WaqUINA suoyd YX
ZOPUCLLIO} Y Ota {INS ‘ZapueUiSay jw) Epuetuy ‘Zapueua} y Jae SaAeoy
Zo aay =
404 MAN SOA MEN | ZABPUCLIBH A 401A <—-—

 

 

 

 

 

 

 

 

aay “crowny wayeerau [: .
yleg AoAes oe he am ve
35 8T6VED'T
‘28 PL UOTEUIYSeM adios SU) PUB LUNIpe}S adHURA 341] HABW PLE] s}GeIOU WYIO Pue TaZIS ALWAdOUd

“sulPAys URH RYLEY) Aly ISey Oly Jo SMalA BUIWUNIS aSBIMOYS SHUN AUEW “S|NOAE] a/q MSY ‘SAIe] UIYTIM SUUCCUUTE pure sUay IIH
WJSpOul LQIM SjueWUpede payeaoual AJmau Saunyeay SuiDyING JOyeaaya A1oys-J T Ye ‘ESET Ul ParINysUOI AEUISUO ‘padeid aou0 oogT

3Iseg JUNOD pure UoysuN]y Syn ‘p]esasz14 2])3 ayy] SPuazs) susym ‘pooys sous Loa]}eg Aones ay) alaym yIC/q ayy saldnI30 *SLINA dO HagWnK

SNOwWes B198-ET BY! ‘WUd}-BUo] a}gepioye susewad Qlunwiwioe> al jJeus SuLNsua ‘paje|nBalqual $1 3IUN Kaas Puke pay3se, uonenasasy ‘aIqeployy
BWOSU! a2 yed AOABS Je SYVaLUYEde ay] 40 Jey JAG “WaLEY ]eujUaD U) payeso] Auadoid jequaa yun-poR'T Ue si wed OARS , SadAl ALWAdOUd

ZEOOT AN URHEYUeW IAUIS YISET M Sp <——

ye AoAeS+—

 

 

 

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 32 of 35

SAVOY PARK

 

HARLEM — Worries that affordable
housing is being sold to private
equity firms driven by profit have
advocates asking the city to have

closer scrutiny of the transactions.

New York Communities for Change
said L+M Development Partners’

recent sale of Savoy Park, at 2300 eee ae ——
Fifth Ave., and The Aspen, at 1955 Prt SS CC LA CUS LLL cee Lee re ;
ist Avenue, to two investment firms » View Full Caption DNAinfo/Dartunorro Clark

raises concerns about how affordable housing agreements the buildings have with the

 

 

city will be managed.

|
The advocacy group voiced its concerns in a recent report, claiming the city “is |

subsidizing the deals that are pushing gentrification.”
 

20-cv-04340-RWL Document 58 Filed 09/30/20 Page 33 of 35

Case 1

Jaquny sselpPY ‘buypines
. Avepliny

 

 

qourguS
souyppnd

- gosas (4

    
  

06 101 FEL. VHOAN

 

 

 

 

 

 

Bp# 19911G HL SPA 7SZ

 
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 34 of 35

1610 Metropolitan Ave, Park Chester, Bronx

 

 

oO M4 chum338.blogs.wesleyan.edu/parkchester-apartments-3/

 

 

        

Parkchester’s 12,262 apartments, with over 12,000 Frigidaire refrigerators [3] 97,300 doors, and 60,000 windows were in 51
different buildings, built with 110 million bricks, and 120 million pounds of structural steel.[4] When the kitchen cabinets were
ordered for the complex’s kitchens, it was the largest order of kitchen cabinets ever placed In the history of the nation.[5}
Buildings ranged from eight to twelve stories high (roughly half were eight stores), built of red brick. Parkchaster was the largest
integral housing project ever to be planned and built in the U_S. up to that ime. Parkchester had its own 2,000 seat movie
theater, the very first branch of Macy's department store, a drug store, supermarkets, bars, hotels, delis, and much more jg] It
took three years and $50 million to build[7] — making it the second most valuable property New York (second only to Rockefeller
Center). [8] |

The hope for Parkchester was that it could provide high quality housing that would be affordable to middie-income New Yorkers.
The apartments rented for about $12 per reom per month. While rent for a Parkchester apartment was not as low as the U.S.
Housing Authority's subsidized “low rent housing," Parkchester was still quite inexpensive for the area. For a nearby modern six-
story apartment which might be comparable to Parkchester apartments, rent could be expected to be between $18 and $28
dollars per room per month.[}] And Parkchester apartments were spacious — almast comparable to privately owned homes in
the area{i0] — ranging trom 577 square feet for one bedroom to 967 square feet for three bedrooms.[14]
 

 

Case 1:20-cv-04340-RWL Document 58 Filed 09/30/20 Page 35 of 35

MR. HERNANDEZ ANNUAL SALARY
ANNUAL SALARY: $120,000

  

 

          

 
  
 

 

GovSalaries ee le a eRe Tc) | Rae Oe ec TB Person = bg Join Srath

     

- Key Data

Year 2017
Full Name Victor Hernandez M
Job Title Administrative Real Property Manager

 

Get Administrative Real Property Manager Salary Statistics >

 

State New York
Employer Houstng Preservation & Dyiomot

Annual Wage $120,092

Monthly Wage $10,008

 

 
